Citation Nr: 9924839	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-01 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service-connection for chronic obstructive 
pulmonary disease (COPD) with bronchiectasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Don Hayden, Counsel
INTRODUCTION

The veteran served on active duty from August 1973 to 
September 1974.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from the May 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that denied a reopened claim of service 
connection for the veteran's pulmonary disease.  The veteran 
was notified of that decision in July 1992.  A request for a 
personal hearing, which was received in May 1993, was 
accepted by the RO as an "implied" notice of disagreement.  

In December 1996, the Board concurred with the reopening of 
the claim, noting that a statement from Dr. Ballard dated in 
February 1992 was new and material evidence sufficient to 
reopen the claim for service-connection for COPD.  The Board 
then remanded the case for the RO to obtain additional 
medical records and have the veteran examined.  The 
development having been completed, the case has been returned 
to the Board.  


FINDINGS OF FACT

1.  All pertinent evidence related to the claim for service-
connection for COPD with bronchiectasis is of record.  

2.  There is clear and unmistakable, competent evidence 
showing that that the veteran's current respiratory disease 
is of preservice origin.   

3.  The preponderance of the competent and probative evidence 
shows that the preservice condition affecting the respiratory 
system did not increase in severity during service.  

4.  There is no competent evidence that bronchiectasis was 
compensably manifested within one year after separation from 
service.  

CONCLUSIONS OF LAW

1.  COPD with bronchiectasis is not the result of a disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(b), 3.306 (1998).  

2.  Bronchiectasis may not be presumed to have been incurred 
in service.  38 C.F.R. §§ 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

An August 1973 service entrance examination found the 
veteran's lungs and chest to be normal; he denied respiratory 
problems.  A chest X-ray was interpreted as being negative 
for any abnormalities.  In October 1973, he was treated for 
flu syndrome.  A chest X-ray was within normal limits and his 
throat was clear.  In December 1973, he was seen for a dry 
cough; about two weeks later he was treated for an upper 
respiratory infection.  In April 1974, he was seen for 
complaints of cough and sore throat.  On examination, his 
throat was injected and there was some wheezing in the right 
lung field.  The impression was viral syndrome.  Among the 
service medical records is an undated clinical indicating 
that the veteran had had symptoms for 24 to 48 hours; that 
his throat was red, wheezes were heard and there was exudate 
on the palate or tonsils; and that results of a complete 
blood count fell within the 4500 to 10,1000 range.  A chest 
X-ray was noted to be normal and he was treated with aspirin 
and throat lozenges.  On a medical history form executed in 
connection with a July 1974 service separation examination, 
the veteran reported a history of chronic or frequent colds, 
shortness of breath and palpitation or pounding heart, 
explained as frequent colds since childhood, shortness of 
breath for the "past year" and a "pounding heart" since 
September 1973.  The examination showed his lungs and chest 
and heart to be normal; a chest X-ray was interpreted as 
being negative for any abnormalities.  

In April 1978, the veteran was hospitalized at the Halifax 
Hospital for pneumonia.  He did not report any prior 
respiratory treatment or symptoms; his "significant" 
medical history consisted of a reaction to snake bite anti-
venom and a "slipped disc."  The lungs had bilateral rales 
and a few rhonchi.  On auscultation, there were "E to A 
changes" in the mid-left lung field.  The heart rate was 
elevated.  The initial assessment was bacterial pneumonia 
with possible hepatitis.  A chest X-ray revealed 
hyperexpanded-appearing lungs and bilateral interstitial 
infiltrates, consistent with viral pneumonia.  A follow-up 
study, two days later, showed that the infiltrates had 
increased, primarily on the left.  The radiologist said he 
suspected a rather prominent and acute inflammatory process.  
A few days later, there was marked clearing with a small 
amount of residual infiltrate remaining on the left.  A 
September 1978 VA outpatient treatment note for an unrelated 
disorder does not show any pulmonary complaints or findings.   

A March 1979 VA nursing note shows that the veteran had 
complaints of flu, chills and fever for one or two days and 
had been coughing up blood that morning.  No findings were 
reported.  In July 1979, it was recorded that he had had a 
chronic lung infection for approximately 10 or 11 years; he 
had taken antibiotics which had partially cleared the lungs, 
but the infection persisted.  He was referred to pulmonary 
medicine.  In the referral, it was noted that pulmonary 
function tests had shown a severe ventilatory defect.  A 
chest X-ray showed hyperinflated lungs with mild interstitial 
markings, inconsistent with his age.  An undated note shows 
that he returned to learn the results of tests made in early 
March 1981, because of possible hepatitis.  He became 
dyspneic while talking.  On examination, there were a few 
inspiratory wheezes in the left apex and breath sounds were 
decreased in both lower lobes.  The assessment was COPD.  

The veteran was hospitalized by the VA in February 1982, at 
the VA Medical Center in Gainesville, Florida, for evaluation 
of his lung disease.  He recalled having been told by his 
mother that he had had asthma as a child, but remembered no 
symptoms or breathing problems.  He said that he had 
pneumonia four times before the age of 18.  Following 
hospitalization for 'flu,' which the examiner noted was 
probable viral pneumonia with diffuse infiltrates in 1978, he 
noted the onset of slowly worsening dyspnea on exertion.  At 
the time of admission, he became dyspneic if he walked fast 
or jogged.  He had a chronic cough with sputum production for 
about three years.  He had a history of smoking since age 10.  
On examination of the chest, there was no dullness to 
percussion.  There were coarse inspiratory rales and 
expiratory rhonchi scattered throughout the lung fields.  The 
heart was described as "unremarkable."  A chest X-ray and 
pulmonary function tests were accomplished.  Differential 
diagnoses suggested by pulmonary medicine, after 
consultation, were bronchiectasis with bronchospasm secondary 
to pneumonia in the past, adult cystic fibrosis, dysmodal 
cilia syndrome and allergic bronchopulmonary aspergillosis.  
It was reported that sweat chloride testing was most 
suggestive of adult cystic fibrosis.  The pertinent final 
diagnosis was COPD, etiology uncertain.  

In August 1984, the veteran was seen at the National Jewish 
Outpatient Clinic for complaints of shortness of breath and 
dyspnea on exertion.  At that time, it was recorded that he 
had a long and somewhat complex pulmonary history, dating to 
early childhood.  By history, he had had multiple episodes of 
what was described as pneumonia, having 5 or 6 episodes prior 
to age 5.  Subsequent to that, he had occasional episodes of 
pneumonia, approximately 4 to 6, scattered over the following 
years.  His mother related that during his early childhood, 
he was always somewhat cyanotic and limited in his ability to 
play with the other children.  

It was recorded that the veteran, who was born in July 1955, 
had noted the onset of pulmonary symptoms at age 23.  At that 
time, he was hospitalized for suspected pneumonia.  Following 
that, he had a gradual onset of dyspnea on exertion, 
persistent chronic cough, frequent episodes of wheezing, 
orthopnea, progressively severe nocturnal cough and rare 
episodes of paroxysmal nocturnal dyspnea.  It was recorded 
that he had been hospitalized at the VA hospital in 
Gainesville about 3 years before for evaluation of pulmonary 
symptoms.  Pulmonary function testing performed during that 
hospitalization had revealed a severe obstructive defect, 
possibly with an underlying restrictive component, with some 
airway reversibility.  Outpatient follow-up for COPD of 
uncertain etiology was planned, but he had moved and there 
had been essentially no follow-up by a physician.  His 
complaints in 1984 were dyspnea on exertion at 100 yards or 
climbing a few flights of stairs, chronic productive cough, 
orthopnea, awakening with shortness of breath and frequent 
episodes of mild wheezing with no identifiable trigger.  
Following examination, the impression was severe obstructive 
pulmonary process, possibly with an underlying restrictive 
process; the etiology was uncertain.  He had apparent chronic 
hypoxia with secondary erythrocytosis, pulmonary hypertension 
and right ventricular strain.  Proceedings to obtain home 
oxygen were initiated.  

In the report of a November 1985 interim visit, it was noted 
that a chest X-ray made during the initial visit in August 
1984 had been consistent with severe COPD, suggestive of 
chronic bronchitis with a suggestion of pulmonary arterial 
hypertension and possible right cardiomegaly.  An 
electrocardiogram revealed right-sided strain.  Pulmonary 
function testing was felt to be consistent with a pure 
obstructive defect of severe magnitude with slight, but 
significant reversibility after inhaled bronchodilator.  He 
had been on oxygen therapy in the interval between the 
visits.  

During a March 1987 psychosocial examination at the National 
Jewish Center for Immunology and Respiratory Medicine, the 
veteran reported that in 1979 COPD had been diagnosed and he 
had been placed on 24 hour oxygen.  

In September 1988, R. D. Ballard, M.D., reported that he had 
treated the veteran for three years and that the veteran had 
severe obstructive lung disease and bronchiectasis of 
uncertain etiology.  He said that it was possible that 
recurrent infections in the distant past could have resulted 
in the bronchiectatic condition.  

During a March 1989 VA examination, the veteran reported that 
he had been hospitalized for pneumonia in 1979.  After the 
hospitalization, he had severe shortness of breath even with 
minimal exertion.  He had gone to the VA, (VA Medical Center) 
in Gainesville, (Florida) but no definitive diagnosis was 
made.  He reported having had pneumonia in 1973 and 1974, at 
which time he was seen for wheezing and diagnosed as having 
viral syndrome.  He also reported having had pneumonia at 
birth and frequently as a child.  He said that he had been 
told that had severe bronchitis with scarring of the lungs by 
the physicians at the National Jewish Hospital.  Pulmonary 
function testing done in March 1989 was interpreted as 
showing severe obstructive physiology, but it was noted that 
a restrictive defect could not be excluded.  A chest X-ray 
revealed marked peribronchial wall thickening and increased 
bronchovascular markings, possibly due to COPD/bronchitis.  
The impressions were COPD, probable pneumonia and suspicious 
hila.  The diagnosis was severe COPD.  The examiner said that 
the current respiratory disease was not likely due to the 
veteran's respiratory problem in service.  

In December 1989, the veteran submitted a request that his 
"claim be re-avaluated (sic)."  

In February 1990, the veteran was hospitalized by the VA for 
treatment of a pneumothorax.  The history of multiple, 
recurrent pneumonias as a child and COPD was noted.  

In an August 1990 statement, Dr. Ballard repeated that the 
veteran's severe COPD and bronchiectasis were likely 
secondary to a history of recurrent pulmonary infections.  

Following an October 1990 VA examination, performed by Dr. 
Ballard, it was reported that the veteran had severe 
COPD/bronchiectasis likely secondary to recurrent pulmonary 
infection.   

In February 1992, Dr. Ballard reported that he had followed 
the veteran as a patient since 1984 and that the veteran had 
a clinical history and radiographic findings consistent with 
long-standing bronchiectasis.  He said that one would presume 
that the bronchiectasis was the result of recurrent episodes 
of pneumonia dating back to early childhood.  The etiology of 
the recurrent episodes of pneumonia remained uncertain; 
various tests had all been essentially normal.  Dr. Ballard 
noted that by history the veteran's pulmonary problems dated 
to childhood.  In his opinion it seemed likely that the 
veteran suffered from "this respiratory illness" while on 
active duty and "any episode of pneumonia suffered while on 
active duty contributed in a detrimental fashion to the... 
chronic lung disease."  

In May 1993, the veteran requested copies of his service 
medical records and a personal hearing.  He was hospitalized 
by the VA in May 1993 for COPD exacerbation presumed to be 
secondary to recurrent pneumonia.  

In August 1993, Dr. Ballard again reported that the veteran 
had long-standing hypoxemia resulting from severe obstructive 
lung disease but that testing had demonstrated no clear-cut 
etiology.  He noted that the veteran had a history of 
recurrent respiratory infections and pneumonias throughout 
early childhood, which, it seemed likely, led to the 
subsequent development of bronchitis/bronchiectasis and 
severe obstructive lung disease and that it was virtually 
certain the veteran suffered from the respiratory impairment 
while on active duty.  Dr. Ballard noted that physical 
examinations during service denoted the presence of abnormal 
lung findings, including respiratory rhonchi and wheezes on 
auscultatory examination.  Dr. Ballard also noted that, near 
the end of his service, the veteran complained of frequent 
colds, shortness of breath and heart palpitations and that it 
seemed likely that those symptoms were related to the lung 
disease.  Dr. Ballard also said that it seemed unlikely that 
without further insult, his pulmonary condition would have 
deteriorated over the subsequent 10 years to the point where 
he was so profoundly hypoxic and erythrocytic when first seen 
in 1984.  

At a hearing at the RO in August 1993, the veteran testified 
that he had not had a severe lung disorder one year prior to 
service and was of "sound fitness."  He had entered service 
at age 18, prior to which he had been a student and had 
"small jobs" as a landscape worker and dishwasher.  Hearing 
transcript (T.) at 3.  He said that he had not been to a 
doctor within six months before he entered service.  Id. at 
3-4.  He stated that he had "lung disorders" when he was a 
child and had had double pneumonia when he was six weeks old.  
Id. at 4-5.  He said that he first was treated in October 
1973, during the third or fourth week of basic training, for 
a fever and was hospitalized for three days.  Id. at 6.  

The veteran further testified that after service, he "hadn't 
really had any problems up to my initial episode of a 
pneumonia," although he did have shortness of breath between 
1974 and 1988.  He was initially hospitalized in 1979.  Id. 
at 7.  He recalled having been held back in school because he 
missed too much time as a result of colds and flu and 
recalled being hospitalized every Christmas until he was five 
years old.  Id. at 11.  He had colds and flu after age five 
and would be sick about five or six times a year.  Id. at 12.  
He could not recall being sick the year he entered service or 
the year before that but recalled that after service, he 
first sought treatment for lung symptoms in 1979.  Id. 13-14.  
He also testified that he had not been discharged from 
service because of a medical problem.  Id. at 19.  

During a January 1994 VA hospitalization, it was noted that 
the veteran had a history of pneumonia since six months of 
age.  It was reported that he was usually on rotating 
antibiotics.  The pertinent diagnoses were COPD with 
bronchiectasis and bronchitis.  

In a January 1997 statement, the veteran reported that he had 
had no medical treatment for his chest problems until 1979, 
either prior or subsequent to service.  

In May 1997, Dr. Ballard reported that the veteran had severe 
obstructive lung disease of unknown etiology which, he 
suspected, was a life-long ailment that could potentially be 
linked to recurrent pneumonias and infections during 
childhood.  He said he believed that the condition was 
present during service, although it would be difficult to 
trace the etiology of the condition to that experience.  

Following a special VA pulmonary medicine examination of the 
veteran in June 1998, which included a medical history and a 
review of his medical records pertaining, the examiner noted 
that the veteran gave a history of frequent bouts of 
respiratory symptoms attributed to infections during 
childhood as had also been noted by other clinicians in the 
medical records.  It was recorded that he had been 
hospitalized for four days during basic training for 
respiratory symptoms, but he was unsure whether or not it was 
for pneumonia.  A physical examination was performed and the 
examiner noted the results of a prior CT scan of the chest, 
prior arterial blood gasses, and a recent chest X-ray and 
pulmonary function testing.  The examiner stated an opinion 
that, given the history of recurrent pulmonary infections 
during childhood, it was likely that the veteran had some 
underlying COPD, possibly bronchiectasis, prior to entering 
service.  The examiner also said that although the veteran 
may have had respiratory infections during service, he had 
also had infections prior to service, and that the 
respiratory exacerbations during service did not play a 
significant role in the aggravation of the underlying 
obstructive lung disease and bronchiectasis.  He said that 
smoking, which predated service and had continued after 
service, had aggravated the condition more than any other, 
one identifiable factor.  The examiner concluded that his 
findings were in basic agreement with Dr. Ballard's May 1997 
statement.  

While the case was in remand status the RO attempted to 
obtain records from the Social security Administration but 
was advised that the veteran's claim had been denied in 1981 
on the basis that he had not been insured.


Criteria

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final and is not subject to 
revision on the same factual basis in the absence of clear 
and unmistakable error.  38 U.S.C.A. § 7105(a) (West 1991).  

The term "service connection" connotes many factors but 
basically it means that a disease or injury, resulting in 
disability or death, was incurred coincident with service in 
the Armed Forces or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a) (1998).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111.  

Only such conditions as are recorded in examination reports 
are to be considered as noted.  Determinations should not be 
based on medical judgment alone as distinguished from 
accepted medical principles, or on history alone without 
regard to clinical factors pertinent to the basic character, 
origin and development of such injury or disease. They should 
be based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof.  38 C.F.R. 
§ 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
When there is wartime service or peacetime service after 
December 31, 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 
(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301 (1998).  

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946 and bronchiectasis is manifest to 
a compensably disabling degree within one year of separation 
from such service, it shall be presumed to have been incurred 
in service.  38 C.F.R. §§ 3.307, 3.309 (1998).

Analysis

The Board is legally obligated to ascertain whether there is 
a prior claim which was finally decided and, if so, whether 
the veteran has provided new and material evidence to reopen 
the claim before proceeding further.  Barnett v. Brown, 8 
Vet. App. 1 (1995).  In a May 1989 rating decision, RO denied 
service connection for COPD and residuals of an acute 
respiratory disorder.  The veteran did not submit a timely 
notice of disagreement with that determination.  A statement 
from the veteran dated in April 1992, with an attached 
medical statement from Dr. Ballard dated in February 1992, 
was interpreted as being a claim for service-connection for 
COPD.  A May 1992 rating decision denied service connection 
for COPD based on all the evidence and the subsequent 
statement of the case addressed the issue of service 
connection de novo.  In December 1996 the Board concurred 
with the reopening of the claim, citing in part the 1992 
statement by Dr. Ballard, and remanded the case for further 
development and adjudication by the RO.  

Since the Board has found that the claim for service-
connection for COPD has been reopened with new and material 
evidence, it must now determine whether the claim is well 
grounded.  Winters v. West, 12 Vet. App. 203 (1999).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In 
general, a well-grounded claim for service connection 
requires medical evidence of a current disability, competent 
evidence of a disease or injury in service and medical 
evidence of a nexus between the current disability and the 
disease or injury in service.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  "[I]n the absence of competent medical evidence 
of a current disability and a causal link to service or 
evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).  

The Board finds that the claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  It is plausible.  There is 
medical evidence of a current disability, that a disease was 
present in service of a nexus between the current disability 
and the disease that was present in service.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

The remand directed the RO to obtain private and VA medical 
records, records from the Social Security Administration, to 
ask the veteran to identify any health care providers who 
treated him prior to 1984, and attempt to obtain records from 
those providers and to have him examined.  The veteran has 
reported that he was not treated for a respiratory disorder 
prior to 1979.  Additional medical records, both VA and 
private, have been obtained.  He has been examined and a 
medical opinion obtained.  The Social Security Administration 
has reported that it has no records pertaining to the 
veteran.  There does not appear to be any additional 
pertinent evidence.  Therefore, the Board finds that the VA 
has fulfilled its duty to assist the veteran to obtain all 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).

The August 1973 service entrance examination found the 
veteran's lungs and chest to be normal and he denied a 
history of respiratory problems, despite substantial evidence 
to the contrary.  Accordingly, the presumption of soundness 
applies; however, it may be rebutted by clear and 
unmistakable evidence that the veteran had a preexisting 
respiratory disorder on entering service.  The word 
"unmistakable" means that an item cannot be misinterpreted 
and misunderstood, i.e., it is undebatable.  Vanerson v. 
West, 12 Vet. App. 254 (1999).  

The in-service medical evidence shows a few incidents of 
respiratory illnesses characterized as an upper respiratory 
infection, flu syndrome and viral syndrome.  Despite such and 
the history of shortness of breath for the past year given at 
the time of the separation examination, that examination 
disclosed that the veteran's chest and heart were normal as 
was a chest X-ray.  This indicates that the wheezing in the 
right lung noted in April 1974 cleared and that the veteran's 
condition was essentially as shown on his service entrance 
examination.  Clearly, there is no competent evidence in the 
service medical records that the veteran had pneumonia during 
service.  

The initial showing of respiratory system disease after 
service was in 1978, when the veteran was hospitalized for 
pneumonia.  At that time he gave no relevant history and 
there was nothing linking the episode of pneumonia to 
service.  Since then, the veteran has had chronic lung 
problems and often has been noted to have a relevant history 
dating back to childhood.  

There are several opinions by different physicians that the 
underlying cause of the COPD with bronchiectasis was a 
disease process that began before the veteran entered 
service, possibly during childhood.  Although these are only 
opinions, they represent the consensus of physicians who have 
examined the veteran and are the only competent evidence 
regarding the time of inception of the disease process that 
was the underlying cause of the COPD with bronchiectasis.  
There is no competent evidence to support an opposing 
viewpoint that there was no disease process affecting the 
veteran's respiratory system prior to service and no 
physician has taken that position.  

The veteran's testimony at the hearing that he had not had a 
severe lung disorder one year prior to service is not 
competent evidence to support an opposing viewpoint that 
there was no disease process affecting the respiratory system 
prior to service.  While the veteran is competent to discuss 
his symptoms, or lack thereof, a medical diagnosis or opinion 
such as to establish the date of inception of a disease 
process requires medical knowledge, which the veteran is not 
shown to have.  Thus, his statements/opinions do not 
constitute "medical evidence."  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992); Grottveit, 5 Vet.App. 91, 93 (1993).  
Accordingly, the Board finds that there is clear and 
unmistakable evidence that the disease process that 
ultimately led to COPD with bronchiectasis existed prior to 
service and that the presumption of soundness is rebutted.  

The Board does not find persuasive the argument that the only 
evidence sufficient to rebut the presumption of soundness 
would be a diagnosis of COPD prior to or at entry into 
service.  The pertinent regulation, 38 C.F.R. § 3.304(b)(1) 
provides that determinations regarding the existence of a 
disease will be based on medical judgment, accepted medical 
principles, history and clinical factors pertinent to the 
basic character, origin and development of the injury or 
disease.  It also provides that the determination regarding 
the date of inception should be based on thorough analysis of 
the evidentiary showing and careful correlation of all 
material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof.  The medical opinions represent 
medical judgment based on the history, manifestations and 
clinical course, presumably with consideration of accepted 
medical principles.  

Service-connection will be granted for a disability which 
existed prior to service if it is aggravated by service.  A 
preexisting injury or disease will be considered to have been 
aggravated by service, where there is an increase in 
disability during such service, unless the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Of record are several statements from Dr. Ballard regarding 
the veteran's respiratory disability, the first of which is 
dated in 1988 and makes no reference to service.  In February 
1992 he opined that the veteran's respiratory problems dated 
back to childhood and probably he had "this illness" during 
service, and that any episodes of pneumonia during service 
would have made a detrimental contribution to the veteran's 
chronic lung disease.  That statement, while mentioning 
service, does not indicate that there was any increase in the 
veteran's pre-service respiratory condition during service 
and there is no competent evidence that the veteran had 
pneumonia during service.  Thus, the Board is not required to 
accept Dr. Ballard's February 1992 statement as evidence of 
service aggravation of the veteran's respiratory disorder.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  In August 
1993, Dr. Ballard noted that during service there were 
abnormal lung findings, including respiratory rhonchi and 
wheezes, also noting that it seemed likely that the frequent 
colds, shortness of breath and heart palpitations reported by 
the veteran at the end of his term of service, were related 
to his lung disease.  He also said that it seemed unlikely 
that the veteran's pulmonary condition would have 
deteriorated over the subsequent 10 years to the point where 
he was so profoundly hypoxic and erythrocytic when first seen 
in 1984 "without further insult," apparently referring to 
the respiratory problems during service.  

The veteran has testified that he had shortness of breath 
since 1974 and since 1973 or 1974 by medical history.  
However, there is no post-service evidence of respiratory 
system problems or treatment until April 1978 when he was 
hospitalized at the Halifax Hospital for pneumonia.  At that 
time he did not report any prior relevant history and later 
testified that he had not had any problems until that time.  

Later, in May 1997, Dr. Ballard said that the veteran 
suffered from obstructive lung disease of unknown etiology, 
which the doctor believed, was a life-long ailment and could 
be linked to recurrent childhood pneumonias and infections.  
Dr. Ballard also expressed his belief that the veteran likely 
had the preexisting disorder during service; however, on this 
statement he did not opine that service had any adverse 
effect on the disorder, only noting that it would be 
difficult to trace the etiology of the veteran's COPD to 
service.  

Thus, of all the statements made by Dr. Ballard, only the 
August 1993 one conceivably is favorable to the claim.  
However, although the veteran did report frequent colds at 
the time of the separation examination, that history was 
explained as "since childhood."  The medical evidence does 
not show frequent colds in service.  Regarding the history of 
shortness of breath during the past year, the veteran never 
sought in-service medical attention for shortness of breath 
and did not report shortness of breath when being seen for 
other complaints.  Similarly, there is no in-service evidence 
of pounding heart other than the history given on the 
examination for separation.  Also, Dr. Ballard noted that the 
veteran had rhonchi 


during service although such are not reflected in the service 
medical records.  Thus, it appears that Dr. Ballard's 
statement is, in part, factually inconsistent with the 
evidence of record and thus is of diminished probative value.  

The final opinion of record is that of the VA physician who 
examined the veteran in June 1998 and who had access to the 
veteran's records.  That physician concluded that any 
respiratory exacerbations during the veteran's brief period 
of service did not play a significant role in aggravating the 
underlying obstructive lung disease and bronchiectasis, also 
noting that the veteran's symptoms did not become severe 
until 1978.  

Temporary or intermittent flare-ups of a preexisting disease 
or injury are not aggravation, unless the underlying 
condition is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  The evidence shows, at most, a few acute 
respiratory problems during service.  Based on the foregoing, 
the Board finds that there was no increase in disability 
during service and that the presumption of aggravation does 
not apply.  

In each case the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The 
preponderance of the competent and probative evidence and 
opinion shows that the veteran's respiratory disability had 
its onset prior to service and that there was no increase in 
the severity of the underlying condition during service.  






ORDER

The claim for service-connection for COPD with bronchiectasis 
is denied.  




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

